Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on January 4, 2021 has been entered, and replaced with the supplemental reply filed on January 6, 2021.
RESPONSE TO AMENDMENT AND ARGUMENTS
This Non-Final Office action is responsive to the supplemental amendment and response filed on January 6, 2021 (hereafter “Response”), which is supplemental to and replaces the Request for Continued Examination filed January 4, 2021. The supplemental Response complies with 37 C.F.R. § 1.111(a)(2)(i) because it adopts suggestions made by the Examiner during a telephone call on January 6, 2021 to correct an informality, and therefore, it is now entered.
Claims 1, 4, 8, and 11 are now amended.
Claims 1, 3–8, and 10–20 are pending in the application. 
The rejection of claims 1, 3–5, 7, 8, 10–12, 15, 17, and 20 under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0031417 A1 (“Lee”) is hereby withdrawn responsive to the Applicant’s amendment. 
Following the rejection, the Applicant narrowed the scope of independent claims 1 and 8 in two respects: (i) displaying the notification window must occur “in response to detecting the occurrence of the notification event” and (ii) the claim invention must now determine a position of a finger gripping the electronic device, and the notification window moves to that position. (Response 7). The Examiner agrees that Lee does not explicitly disclose (ii), and agrees that at least the cited portion of Lee does not explicitly disclose (i). For this reason, the rejection is withdrawn, as are the 35 U.S.C. § 103 rejections that rely solely on Lee’s teaching of any claim from which claims 6, 13, 14, 16, 18, and 19 depend.
The change in scope, however, necessitates a new ground of rejection under 35 U.S.C. § 103, presented below. As will be discussed, a different portion of Lee teaches limitation (i) (along with most of the rest of the independent claims), the Chaudhri reference (cited infra) teaches limitation (ii) and several overlapping claim elements, there were sufficient reasons for one of ordinary skill to combine the two references prior to the claimed invention (again, for reasons explained in the rejection below). 
Likewise, claims 6, 13, 14, 16, 18, and 19 are now rejected under 35 U.S.C. § 103 over the Lee-Chaudhri combination as the base references, and further in view of Jeon and Bronson respectively.
Accordingly, as all claims stand rejected, the Applicant’s request for an allowance (Response 10) is respectfully denied.
CLAIM REJECTIONS – 35 U.S.C. § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
I.	LEE AND CHAUDHRI TEACH CLAIMS 1, 3–5, 7, 8, 10–12, 15, 17, AND 20.
Claims 1, 3–5, 7, 8, 10–12, 15, 17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0031417 A1 (hereafter “Lee”) in view of U.S. Patent Application Publication No. 2016/0070466 A1 (hereafter “Chaudhri”).
Claim 1
Lee teaches:
A method of operating an electronic device, the method comprising: 
Reference is made to Lee’s FIG. 6, which illustrates a method of operating a mobile terminal. 
detecting an occurrence of a notification event; 
As shown in FIG. 6(a) and (b), the mobile terminal detects an event involving a notification: “in a state where the notification icon has been output (refer to FIG. 6 (a)), if a drag input is connected from the left region 253a to the right region 253b and then is released on the right region 253b.” Lee ¶ 149.
in response to detecting the occurrence of the notification event, displaying a notification window for the detected notification event at a designated position of a display screen, the notification window being overlapped to the display screen; 
In response to the aforementioned event involving a drag of the notification icon, “as shown in FIG. 6 (b) and (c), output of an image and information (message content in the status bar in this embodiment) is maintained. That is, the status bar covers a display region between the left region 253a and the right region 253b in a widthwise direction of the mobile terminal. And the notification icon 261 moves from the left region 253a to the right region 253b to thus be positioned on the right region 253b.” Lee ¶ 149.
identifying an input detected in the electronic device; 
Next, the mobile device detects “if a user applies a drag input from the right region 253b to the left region 253a.” Lee ¶ 151.
and in response to the detected input being a movement input for the notification window: identifying a position of a finger 
In response to the drag input from the right region 253b to the left region 253a, “the status bar moves toward the left region 253a to thus gradually disappear.” Lee ¶ 151.
Lee does not appear to explicitly disclose whether the drag input is gripping the electronic device.
Chaudhri, however, teaches a method comprising:
displaying a notification window for the detected notification event at a designated position of a display screen 
According to method 1500, “device 100 displays 1501 an application in a full screen mode on the touch screen 112 of the device 100 as shown for example in FIG. 5A.” Chaudhri ¶ 288.
identifying an input detected in the electronic device; 
Next, “device 100 detects 1503 an input to display the application in an ergonomic mode while the application is displayed in the full screen mode.” Chaudhri ¶ 289.
and in response to the detected input being a movement input for the notification window: identifying a position of a finger gripping the electronic device, 
“Responsive to detecting the input, the device 100 displays 1505 the application in the ergonomic mode. In the ergonomic mode, the user interface object is within the reachable area of the touch screen display. That is[,] the user interface object is located at a position less than the predefined reach metric indicative that the user interface object is reachable by the user's finger without the device 100 being repositioned in the user’s hand.” Chaudhri ¶ 290. “In some embodiments, the reachability metric is based on an area of the touch screen 112 that can be reached by a thumb of a typical user of the device 100 while holding the device 100 in the palm of the user's hand.” Chaudhri ¶ 192.
and moving the notification window from the designated position to the identified position within the display screen.
“To display the application in the ergonomic mode . . . device 100 shifts the view of the application in a vertical direction until the view is displayed in the bottom area of the touch screen 112 with the height that is less than the height of the application while displayed in the full screen mode.” Chaudhri ¶ 291.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Lee’s method of moving a notification window to an identified position with Chaudhri’s technique of specifically moving the same window to a position less than the predefined reach metric indicative that the user interface object is reachable by the user's finger without shifting the user’s grip. One would have been motivated to incorporate Chaudhri’s reachability metric technique in Lee’s mobile device because “[b]y displaying the application in the bottom area of the touch screen 112, the user can more easily interact with any UI objects of the application that were previously unreachable without switching to two handed operation of the device or repositioning the electronic device in the user's hand.” Chaudhri ¶ 290.
Claim 3
Lee, as combined with Chaudhri, teaches the method of claim 1, 
wherein the moving of the notification window comprises: reducing the notification window.
In response to the drag input from the right region 253b to the left region 253a, “the status bar moves toward the left region 253a to thus gradually disappear.” Lee ¶ 151.
Claim 4
Lee, as combined with Chaudhri, teaches the method of claim 1, 
wherein the movement input for the notification window comprises any one of flipping occurring in the electronic device and an input achieved by a physical key provided in the electronic device.
“The inputs to display the ergonomic mode of the application include multiple sequential presses of the menu button 204 (as shown for example in FIG. 5A).” Chaudhri ¶ 289. Menu button 204 is a physical button. Chaudhri ¶ 153.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Lee’s method of moving a notification window to an identified position with Chaudhri’s technique of specifically moving the same window to a position less than the predefined reach metric indicative that the user interface object is reachable by the user's finger without shifting the user’s grip, and to do so by using a physical button such as Chaudhri’s menu button 204. One would have been motivated to incorporate Chaudhri’s reachability metric technique in Lee’s mobile device because “[b]y displaying the application in the bottom area of the touch screen 112, the user can more easily interact with any UI objects of the application that were previously unreachable without switching to two handed operation of the device or repositioning the electronic device in the user's hand.” Chaudhri ¶ 290.
Claim 5
Lee, as combined with Chaudhri, teaches the method of claim 1, further comprising:
performing a function corresponding to the notification event when the input is an execution input for the notification window. 
“Referring to FIG. 7 (c), if a flicking input is applied up and down in a state where the status bar has been fixed to the screen, a full message can be checked in a scrolling manner. In this case, the image 262 for outputting the first message is changed into an image 264 for outputting a second message.” Lee ¶ 155. 
As another example, “if a user applies a flicking operation right and left in a state where the status bar has been fixed to the screen, received messages may be output sequentially.” Lee ¶ 159.
As yet another example, as shown in FIG. 8B, a copy and paste function may be performed in response to a touch input at a specific part of the notification image 262. Lee ¶ 164.
Claim 7
Lee, as combined with Chaudhri, teaches the method of claim 1, 
wherein the electronic device further comprises a sensor, 
As shown in FIG. 1, the electronic device includes a display unit 151, which may further include “a touch sensitive sensor (referred to as a touch sensor) hav[ing] a layered structure therebetween,” also known as a touch screen. Lee ¶ 61. “Here, if the display unit 151 and the structure may be referred to as a touch screen. The display unit 151 may be used as an input device rather than an output device. The touch sensor may be implemented as a touch film, a touch sheet, a touch pad, and the like.” Lee ¶ 61.
and wherein the method further comprises performing a function corresponding to the notification event when the input is an execution signal detected in the sensor. 
“Referring to FIG. 7 (c), if a flicking input is applied up and down in a state where the status bar has been fixed to the screen, a full message can be checked in a scrolling manner. In this case, the image 262 for outputting the first message is changed into an image 264 for outputting a second message.” Lee ¶ 155. 
As another example, “if a user applies a flicking operation right and left in a state where the status bar has been fixed to the screen, received messages may be output sequentially.” Lee ¶ 159.
As yet another example, as shown in FIG. 8B, a copy and paste function may be performed in response to a touch input at a specific part of the notification image 262. Lee ¶ 164.
Claim 17
Lee, as combined with Chaudhri, teaches the method of claim 1, further comprising: 
performing a function corresponding to the notification event when the notification window is selected. 
As shown in FIG. 8B, a copy and paste function may be performed in response to a touch input at a specific part of the notification image 262. Lee ¶ 164.
Claims 8, 10–12, 15, and 20
Claims 8, 10–12, 15, and 20 are directed to an electronic device configured to perform substantially the same steps as those set forth in the above corresponding methods of claims 1, 3–5, 7, and 17. The findings from those methods are therefore reincorporated as applied to the corresponding electronic devices, with Lee further disclosing the claimed display and controller at FIG. 1.


II.	LEE, CHAUDHRI, AND JEON TEACH CLAIMS 6, 13, 14, AND 18.
Claims 6, 13, 14, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee and Chaudhri as applied to claims 5 and 12 above, and further in view of U.S. Patent Application Publication No. 2013/0285951 A1 (“Jeon”).
Claim 6
Lee teaches the method of claim 5, but does not explicitly disclose whether or not the execution input for the notification window is a change in a tilt detected in the electronic device.
Jeon, however, teaches a method and system that receives an execution input,
wherein the execution input for the notification window is a change in a tilt detected in the electronic device. 
“Referring to FIG. 24, when the mobile terminal 100 is in the non-touch input mode, the user can select a specific icon by tilting the mobile terminal 100 to a specific direction. For example, when the user tilts the mobile terminal 100 left, right, up or down, the posture detection sensor (141 of FIG. 4) can sense the tilting direction of the mobile terminal 100. The controller 180 can execute an application indicated by an icon corresponding to the tilting direction sensed by the posture detection sensor (141 of FIG. 4).” Jeon ¶ 172.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to copy Jeon’s non-touch technique for providing an analogous execution input to Lee’s known terminal. One would have been motivated to combine Jeon with Lee because, in some environments (e.g., where it is cold and the user is wearing gloves), it would be desirable to provide a means for input that does not rely on the user providing an explicit touch input. Jeon ¶ 102.
Claim 18
Lee teaches the method of claim 5,
wherein the electronic device further comprises a camera for acquiring a user image, 
“A display unit 251, an audio output module 252, a camera module 221, etc. may be disposed at the front body, mainly at the front case 201.” Lee ¶ 103.
Lee does not appear to explicitly disclose whether or not the execution input for the notification window is a change in a user's gaze movement identified from the user image acquired through the camera.
Jeon, however, teaches a method executed by an electronic device, wherein:
the electronic device further comprises a camera for acquiring a user image, 
See Jeon ¶ 41.
and wherein the execution input for the notification window is a change in a user's gaze movement identified from the user image acquired through the camera. 
“Referring to FIG. 26, a specific icon can be selected through an eye tracking method of selecting an icon according to the eye EY of the user. For example, a direction to which the eyes of the user see, captured using the camera 121, is sensed and an icon corresponding to the direction is selected.” Jeon ¶ 175.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to copy Jeon’s non-touch technique for providing an analogous execution input to Lee’s known terminal. One would have been motivated to combine Jeon with Lee because, in some environments (e.g., where it is cold and the user is wearing gloves), it would be desirable to provide a means for input that does not rely on the user providing an explicit touch input. Jeon ¶ 102.
Claims 13 and 14
Claims 13 and 14 are directed to the same electronic device performing the same method as set forth in claims 6 and 18, and are therefore rejected according to the same corresponding findings and rationale as provided above.
III.	LEE, CHAUDHRI, AND BRONSON TEACH CLAIMS 16 AND 19.
Claims 6, 13, 14, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Lee as applied to claims 5 and 12 above, and further in view of U.S. Patent No. 5,305,435 (“Bronson”).1
Claim 16
Lee teaches the method of claim 1, but does not appear to explicitly disclose whether moving the notification window further comprises displaying the same as an icon. 
Bronson, however, teaches a method that involves moving a window 22 (Bronson FIGS. 1–2), 
wherein the moving of the notification window comprises: displaying the notification window as an icon.
“FIG. 2 illustrates a situation where the window 22 is being pushed off the screen along the left edge 12.” Bronson col. 6 ll. 12–15. “FIG. 3 illustrates that the window 22 is now entirely off the screen. Where it went off the screen are a main window tab 38 and secondary window tabs 81-85. Displaying window tabs is the purpose of the edge area of the screen. These tabs were automatically created when the window 22 was completely slid off the screen.” Bronson col. 6 ll. 23–30.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Lee’s method of moving a notification window by further displaying the notification window as an icon as part of the process for moving the notification window, as taught by Bronson. One would have been motivated to combine Bronson with Lee because when Lee removes the image 262 from the screen, the user loses convenient access to the information contained therein, which “places the burden of memorizing the organization of the files on the user.” Bronson col. 3 ll. 2–3. Bronson’s solution of displaying an iconic version of the window as tab 38 alleviates this problem.
Claim 19
Claim 19 is directed to the same electronic device performing the same method as set forth in claims 16, and is therefore rejected according to the same corresponding findings and rationale as provided above.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372.  The examiner can normally be reached on M-F, 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2142



/Justin R. Blaufeld/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        


    
        
            
    

    
        1 The Office first cited Bronson in the Notice of References Cited dated July 6, 2020. Therefore, another copy of the citation is not provided. See MPEP § 707.05(a).